Citation Nr: 1312451	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.  He has confirmed service in Vietnam from October 1970 to October 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the claim in December 2008, April 2011, and August 2012.  

As set forth in more detail below, and after reviewing the post-August 2012 evidentiary record, the Board finds that a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in August 2012.  To this, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand -- not fully and sufficiently accomplished following the August 2012 remand -- is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

The Board observed in August 2012 that a "PTSD Stressor Review Checklist," dated in February 2012, was of record.  While it was noted to appear that this document confirmed that the Veteran suffered from stressors relating to his military service, it was not clear who completed this form, or, what specific stressors alleged by the Veteran were in fact confirmed.  As such, the Board in August 2012 determined that the RO/AMC should determine which stressors are verified or consistent with the places, types, and circumstances of the Veteran's service (if related to fear of hostile military or terrorist activity).  It was added that this list of stressors should be provided to the VA mental disorders examiner who should address whether the Veteran has PTSD based upon any of these stressors.

Based on the above, and pursuant to the Board's August 2012 remand, in pertinent part, the following development of the evidence was ordered to take place:

2.  The RO/AMC should compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  

Review of the post-August 2012 evidentiary record does not show that this ordered development took place.  Stegall.  Thus, on remand efforts should again be made to complete this previously-ordered development of the evidence.  

Also in August 2012, the Board ordered that the Veteran be afforded a VA psychiatric examination "to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD."  This examination took place in October 2012.  The examiner was asked to respond to, in part, the medical question as to the likelihood that "any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service."  The examiner was also asked to provide an opinion, if PTSD was diagnosed, concerning the likelihood that this was "based on any of the stressors as verified by the RO/AMC?"  As noted above, as this development was not sufficiently completed by the RO/AMC, even though the psychologist who examined the Veteran in October 2012 indicated that PTSD was not presently manifested, this question must be revisited on remand.  



The October 2012 VA examination report does show that the examiner supplied a diagnosis of psychotic disorder, "NOS" [not otherwise specified].  He also opined that it was "less likely as not that the veteran's psychotic disorder, NOS is related to or caused by his reported stressors."  Thus, this opinion - in that it did not specifically, and sufficiently, address the posed question of whether the psychotic disorder, NOS was "etiologically related to the Veteran's active service," was clearly not responsive to the instructions requested as part of the Board's August 2012 remand.  Stegall.  Thus, on remand, for the reasons expressed above, the October 2012 VA psychologist examiner should be requested to provide an addendum opinion as to the medical questions initially posed as part of the Board's August 2012 remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should compile a list of verified stressors; the list should also include any stressors that are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  

2.  After the development listed in 1. above is completed, the claims file must be made available to and reviewed by the VA psychologist who conducted the October 2012 VA examination.  If he is not available, the Veteran's claims file must be made available to and reviewed by another appropriately-credentialed psychiatric-based professional.  In the event that the October 2012 VA psychologist is not available, VA may elect to have the Veteran undergo a new VA psychiatric examination.  If this occurs, all appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on PTSD, a depressive disorder, and a psychotic disorder, NOS.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.

The examiner should provide a medical opinion -- after considering and reviewing all evidence associated with the record after October 2012, including this remand and the stressor verification information to have been completed by the RO/AMC (see 1. above), as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.  

The examiner should also opine - after reviewing and commenting on the stressor verification list compiled by the RO/AMC -- as to whether, if PTSD is diagnosed, it is at least as likely as not that the Veteran suffers from PTSD based on any of the stressors as verified by the RO/AMC?  The psychologist is instructed to consider only the stressor(s), if any, identified as having been verified by the record.  

The psychologist should also opine, again in the event that PTSD is diagnosed, if it is at least as likely as not that the Veteran currently suffers PTSD due to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam?  The stressor of threat due to hostile military activity, while in Vietnam, is accepted as verified for purposes of this examination.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of a VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. Vet. App. §§ 3.158, 3.655 (2012).  A copy of any scheduling letter must be associated with the Veteran's claims folder.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.



4.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

5.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) -- which includes consideration of all evidence associated with the record following the issuance of the February 2013 SSOC -- and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


